PER CURIAM:
This claim was submitted upon a written stipulation to the effect that the respondent is liable for damages in the sum of $150.00 as the result of an accident which occurred on or about September 22, 1981. At approximately 12:10 p.m. on that date, claimant was operating his 1980 Datsun pickup truck on West Virginia Route 16, a highway owned and maintained by the respondent, in Crab Orchard, West Virginia.
In the course of this travel, claimant’s vehicle passed over a drain culvert cover which flipped up and damaged the truck’s frame and emergency brake cable. This occurred because of the negligence of the respondent in not securing the culvert cover, proximately causing the damages suffered by the claimant.
Based on the foregoing facts, an award is made to the claimant in the amount stipulated by the parties.
Award of $150.00.